COLLIER, C. J.
We concur in the opinion heretofore-delivered by Judge Ormond, that the deed by Joshua to Thomas Hightower, is good as a gift, though the donor during the life of himself and wife reserved the enjoyment of the services of the slaves. Hope v. Hutchins, 9 G. & Johns. Rep. 77; Abbott v. Williams, 2 Brev. Rep. 38; Vernon v. Inabnit, Ib. 411; Hunt v. Davis, 3 Dev. & Bat. Rep. 42; Benton v. Pope, 5 Hump. R. 392.
It is however contended, that although the gift may have-been good in Georgia, it became inoperative in this State when the slaves were removed here, as against the donor’s-creditors; because the deed was not registered according to the provisions of the second section of the statute of frauds. That section, so far as it is material to notice it, is as follows,, viz : “ If any conveyance be of goods and chattels, and be not on consideration deemed valuable in the law, it shall be taken to be fraudulent within this act; unless the same be by will, duly proved and recorded; or by deed in writing, acknowledged and proved.” If the deed be of goods and chattels only, then it must be acknowledged or proved by one. or more witnesses in the circuit court, or county court, wherein one of the parties lives, within twelve months after the execution thereof; or unless possession shall really and bona fide remain with the donee. And in like manner, where any loan of goods and chattels shall be pretended to have been made to any person, with whom, or those claiming under him, possession shall have remained by the space of three years, without demand made and pursued by due *747course of law, on the part of the pretended lender ,• or where any reservation or limitation shall be pretended to have been made, of a use or property, by way of condition, reversion, remainder, or otherwise, in goods and chattels, the possession whereof shall have remained in another as aforesaid; the same shall be taken as to the creditors and purchasers, of the persons aforesaid, so remaining in possession, to be fraudulent within this act; and that the'absolute property is with the possession ,• unless such loan, reservation or limitation of use or property, were declared by will or deed, in writing, proved and recorded as aforesaid.” Clay’s Dig. 254, <§> 2.
It is obvious from the terms of the act, that it was never intended to apply where a deed was executed in another State, and the property embraced by it was there in the possession of one of the parties, or some third person, without an intended removal. Here, in addition to the deed being executed abroad, while the property was there, the parties themselves were non-residents, so that it was impossible to register the deed upon proof or acknowledgment, “ in the circuit ■court, or county court, wherein one of the parties lives, [lived] within twelve months after the execution thereof.”
We have said, that the deed was operative as a gift at common law, and in the absence of proof to the contrary, it must be intended that the common law prevails in Georgia. If this be so, there is no principle that made the registration of the deed in that State, essential to the protection of the interest of the donee against the creditors of the donor.
In Catterlin v. Hardy, et al. 10 Ala. Rep. 514, a deed was made in North Carolina, in 1831, by which a father professed to loan to his son, and the wife of the latter, certain slave's for their joint lives, and the life of the survivor of them; and afterwards to go to the children, in absolute right. Held, that upon the removal of the slaves to this State, it was not necessary to register the deed, and that the remainder in favor of the children, was not an incumbrance on the estate of the son and daughter-in-law. This case might be regarded as an authority directly in point, if it appeared that the decision of the question noticed, was founded upon the construction of the second section of the statute of frauds; but *748from the language employed, it is most probable that the. attention of the court was only called to the act of 1823, “ to prevent fraudulent conveyances.” Clay’s Dig. 255, $ 4.
It is a settled principle, that the laws of one State will not be recognized by another, if they are repugnant to its policy, or the legal interests of its citizens. Story’s Confl. of Laws, 32. Nor will a contract made in one State be enforced in another, if it is immoral or unjust, or injurious to the rights, interest or convenience of the State or its citizens. National comity will not be allowed to operate to the prejudice of the State which acknowledges it. Id. 203, 271.
If a contract is void by the statute of frauds, at the place where it is made, because it was not evidenced by writing, it is void every where; but if it was good where it was made, though not conformable to the laws of the State in which it is attempted to be enforced, it will be recognized as valid. Story’s Confl. of Laws, 219.
In the gift by the father to his son, with a reservation of an ■estate for life, there was certainly nothing immoral or unjust, ■or injurious to this State or its citizens. Such at least is the inference from the case as presented by the record, and if the reverse is true, it should have been proved at the trial, and the charge of the court prayed upon the facts. If the legislation or judicial decisions of Georgia, were adverse to the validity of the gift, they should have been shown in the ciricuit court, as matters of proof. The transaction in Georgia, we have .seen, is not obnoxious to our statute of frauds, although the parties .and property afterwards removed to this State,- .and it would be an unwarrantable restriction of national comity to refuse to give it effect here. We know of no legal warrant for an extension of the policy of the statute to a deed executed abroad, between non-residents, in respect to property not within the State; especially if, at the time, it is not intended to be brought here. The objection ■then, that the deed in question was not registered, cannot prevail, so as to defeat the gift, even in favor of the creditors ■of the donor.